                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

QUINN BASS, et al.,                            )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )               Case No. 4:19-CV-00282-RK
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
               Defendant.                      )

                         DEFENDANT’S MOTION TO DISMISS
                    FOR LACK OF SUBJECT MATTER JURISDICTION

       Pursuant to Fed. R. Civ. P. 12(b)(1), Defendant United States of America respectfully

requests the Court to dismiss the Complaint (Doc. No. 1) because the Court lacks jurisdiction for

four independent reasons. If any of the following four conditions, exclusions, or exceptions

applies, then the United States’ sovereign immunity has not been waived.

       Jurisdiction exists if, and only if, the Plaintiffs can overcome all four jurisdictional hurdles.

First, the Federal Tort Claims Act (“FTCA”) waiver of the United States’ sovereign immunity

does not extend to claims based on strict liability. Second, the tort claims asserted by the Plaintiffs

are barred by the discretionary function exception to the FTCA, 28 U.S.C. § 2680(a).

Third, and alternatively, the Court lacks subject matter jurisdiction because the FTCA does not

waive sovereign immunity for negligent acts by contractors of the United States, 28 U.S.C. § 2671.

Finally, the Court lacks subject matter jurisdiction because the Plaintiffs fail to allege tortious

conduct that would be imposed upon a private person engaged in like conduct under Missouri law.




            Case 4:19-cv-00282-RK Document 17 Filed 08/13/19 Page 1 of 2
                                                    Respectfully submitted,

                                                    Timothy A. Garrison
                                                    United States Attorney

                                             By:     /s/ Matthew N. Sparks
                                                      Matthew N. Sparks          MO #63260
                                                      Assistant United States Attorney
                                                      Charles Evans Whittaker Courthouse
                                                      400 East Ninth Street, Room 5510
                                                      Kansas City, Missouri 64106
                                                      Telephone: (816) 426-3130
                                                      Facsimile: (816) 426-3165
                                                      E-mail: matt.sparks@usdoj.gov
                                                    ATTORNEYS FOR DEFENDANT
                                                    UNITED STATES OF AMERICA




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of August, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which sent notification of such filing to all

counsel of record.

                                                     /s/ Matthew N. Sparks
                                                    Assistant United States Attorney




                                                2

          Case 4:19-cv-00282-RK Document 17 Filed 08/13/19 Page 2 of 2
